
	

114 SRES 343 ATS: Relative to the death of Dale Bumpers, former United States Senator for the State of Arkansas.
U.S. Senate
2016-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 343
		IN THE SENATE OF THE UNITED STATESJanuary 11, 2016Mr. Boozman (for himself, Mr. Cotton, Mr. McConnell, Mr. Reid, Mr. Alexander, Ms. Ayotte, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mrs. Boxer, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Mr. Coats, Mr. Cochran, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Donnelly, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Franken, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Kaine, Mr. King, Mr. Kirk, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Ms. Mikulski, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Schumer, Mr. Scott, Mr. Sessions, Mrs. Shaheen, Mr. Shelby, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Vitter, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, and Mr. Wyden) submitted the following resolution; which was considered and agreed to
		RESOLUTION
		Relative to the death of Dale Bumpers, former United States Senator for the State of Arkansas.
	
	
 Whereas Dale Bumpers was born in Franklin County, Arkansas, attended the public schools of Arkansas, and the University of Arkansas;
 Whereas Dale Bumpers was admitted to the Arkansas bar in 1952 and commenced practice in Charleston, Arkansas, where he was born, and where he proudly proclaimed he was the best lawyer in a one-lawyer town;
 Whereas Dale Bumpers served in the United States Marine Corps during World War II; Whereas Dale Bumpers served his beloved State of Arkansas as Special Justice of the Arkansas Supreme Court in 1968, and the Governor of Arkansas from 1970 to 1974;
 Whereas Dale Bumpers was first elected to the United States Senate in 1974 and served four terms as a Senator from the State of Arkansas with honor and distinction;
 Whereas Dale Bumpers served the Senate as Chairman of the Committee on Small Business in the One Hundredth through One Hundred Third Congresses;
 Whereas Dale Bumpers is remembered fondly in the Senate for his story-telling style of oratory and his use of the full length of his extended microphone cord, which allowed him to walk up and down the aisles of the Senate chamber as he spoke: Now, therefore, be it
	
 That the Senate has heard with profound sorrow and deep regret the announcement of the death of the Dale Bumpers, former member of the United States Senate.
 That the Secretary of the Senate communicate these resolutions to the House of Representatives and transmit an enrolled copy thereof to the family of the deceased.
 That when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory of the late Dale Bumpers.
